Exhibit 10.1

 

LOGO [g27437eagle.jpg]

FIRST REPUBLIC BANK

It’s a privilege to serve you®

LOAN AGREEMENT

(Line of Credit)

This Loan Agreement (Line of Credit) (the “Agreement”), dated June 27, 2013, is
executed by and between Evercore Partners Services East L.L.C. (“Borrower”), and
First Republic Bank (the “Lender”), with reference to the following facts:

A. Borrower has requested a line of credit loan in the original principal amount
of Twenty-Five Million and no/100 Dollars ($25,000,000.00) (referred to herein
as the “Loan” or the “Line of Credit Loan”) from the Lender for the purposes set
forth in this Agreement.

B. Borrower and the Lender desire to enter into this Agreement to establish
certain terms and conditions relating to the Line of Credit Loan.

THEREFORE, for valuable consideration, Borrower and the Lender agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
definitions:

1.1 Attorneys’ Fees.   All reasonable and documented attorneys’ fees and costs
incurred by Lender in connection with the negotiation and execution of the Loan
Documents; the exercise of any or all of Lender’s rights and remedies under this
Agreement and the other Loan Documents; the enforcement of any of all
Obligations, whether or not any legal proceedings are instituted by Lender; or
the defense of any action or proceeding by Borrower or any other Person relating
to the Line of Credit Loan. Without limiting the generality of the immediately
preceding sentence, such Attorneys’ Fees shall include all attorneys’ fees and
costs incurred by Lender in connection with any federal or state bankruptcy,
insolvency, reorganization, or other similar proceeding by or against any Loan
Party which in any way affects Lender’s exercise of its rights and remedies
under the Loan Documents.

1.2 Borrower’s Application.   The written application, if any, and all financial
statements and other information submitted by Borrower to the Lender in
connection with the Lender’s approval of the Line of Credit Loan.

1.3 Business Day.   Any day other than a day on which commercial banks in
California are authorized or required by law to close.

1.4 Collateral.   As defined in the Security Agreement.

1.5 Commitment.   An amount equal to the principal face amount of the Note, as
amended from time to time.

1.6 Default.   Any event which, with notice or passage of time or both, would
constitute an Event of Default.

1.7 Event of Default.   As defined in Section 4.1 of this Agreement.

1.8 Governmental Authorities.   (a) the United States; (b) any state, county,
city or other political subdivision in which any of the Collateral is located;
(c) all other governmental or quasi-governmental authorities, boards, bureaus,
agencies, commissions, departments, administrative tribunals, instrumentalities
and authorities; and (d) all judicial authorities having or exercising
jurisdiction over Borrower or the Collateral. The term “Governmental Authority”
means any one of the Governmental Authorities.

1.9 Governmental Permits.   All permits, approvals, licenses, and authorizations
now or hereafter issued by any Governmental Authorities for or in connection
with the conduct of Borrower’s business or the ownership or use by Borrower of
the Collateral or any of its other assets.

1.10 Governmental Requirements.   All existing and future laws, ordinances,
rules, regulations, orders, and requirements of all Governmental Authorities
applicable to Borrower, the Collateral or any of Borrower’s other assets.



--------------------------------------------------------------------------------

1.11 Guaranties.   The Continuing Guaranties and all other guaranty agreements
of any kind, if any, now or hereafter executed by the Guarantors, and all
extensions, renewals, modifications and replacements of any or all of such
documents.

1.12 Guarantors.   Collectively, the Person or Persons, if any, now or hereafter
guaranteeing payment of the Note or payment or performance of any or all of the
other Obligations, including in each case the Persons identified as guarantors
in the Loan Schedule.

1.13 Lender Expenses.   All reasonable and documented costs and expenses
incurred by Lender in connection with: (i) this Agreement or other Credit
Documents; (ii) the transactions contemplated hereby or thereby; (iii) the
enforcement of any rights hereunder or thereunder; (iv) the recordation or
filing of any documents; (v) Lender’s Attorneys’ Fees; (vi) the creation,
perfection or enforcement of the lien on any item of Collateral; and (vii) any
expenses incurred in any proceedings in the U.S. Bankruptcy Courts in connection
with any of the foregoing.

1.14 Line of Credit Advance.   Each advance of principal under the Note made by
the Lender to or for the benefit of Borrower pursuant to a Request for Advance
or otherwise.

1.15 Loan Closing.   The first date on which all or any part of the proceeds of
the Line of Credit Loan are initially disbursed by the Lender to or for the
benefit of Borrower.

1.16 Loan Documents.   The Note, the Security Documents, this Agreement, the
Guaranties, the Third Party Pledge Agreement, all certified resolutions or other
certificates delivered in connection with the foregoing and all other documents
identified as a “Loan Document” now or hereafter executed by any Loan Party in
connection with the Line of Credit Loan, and all extensions, renewals,
modifications and replacements of any or all of such documents.

1.17 Loan Fee.   The loan fees specified in Section 4 of the Loan Schedule which
shall be payable by Borrower to the Lender prior to or on the Loan Closing.

1.18 Loan Party.   The Borrower, the Pledgor and each Guarantor.

1.19 Loan Schedule.   The Loan Schedule attached to this Agreement as Exhibit A.

1.20 Maturity Date.   The stated maturity date of the Note.

1.21 Note.  (a) the promissory note dated the same date as this Agreement
executed by Borrower evidencing the Line of Credit Loan and all extensions,
renewals, modifications and replacements of such promissory note; and/or (b) any
additional note or notes now or hereafter executed by Borrower in favor of the
Lender which specifically recite that they arise out of this Agreement, and all
extensions, renewals, modifications and replacements of any or all of such note
or notes.

1.22 Obligations.   All debts, obligations, and liabilities of Borrower to the
Lender currently existing or hereafter made, incurred or created, whether
voluntary or involuntary, and however arising or evidenced, whether direct or
acquired by the Lender by assignment or succession, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether under this Agreement, the Note, any of the other Loan Documents, or
otherwise, and whether Borrower may be liable individually or jointly, or
whether recovery upon such debt may be or become barred by any statute of
limitations or otherwise unenforceable, including all attorneys’ fees and costs
now or hereafter payable by Borrower to the Lender under the Loan Documents or
in connection with the collection and enforcement of such debts, obligations and
liabilities. Notwithstanding anything to the contrary contained in this
Agreement, this Agreement shall not secure and the term “Obligations” shall not
include, any debts that are or may hereafter constitute “consumer credit” which
is subject to the disclosure requirements of the federal Truth-In Lending Act
(15 U.S.C. Section 1601, et seq.) or any similar state law in effect from time
to time, unless the Lender and Borrower shall otherwise agree in a separate
written agreement.

1.23 Person.   Any natural person or any entity, including any corporation,
partnership, joint venture, trust, limited liability company, unincorporated
organization, trustee, or Governmental Authority.

1.24 Pledgor.   Evercore Group L.L.C. and any other Person which may from time
to time execute a Third Party Pledge Agreement.

1.25 Request for Advance.   A written or telephonic request (or other form of
request acceptable to the Lender) for an advance of principal under the Note
submitted by Borrower to the Lender pursuant to this Agreement.

1.26 Security Documents.  Collectively, the Security Agreement dated on or about
the date hereof (the “Security Agreement”) between Borrower and Lender and any
other personal security agreements and pledge agreements now or hereafter
executed by (a) Borrower pursuant to which Borrower grants a security interest
to the Lender in any property or asset of any kind to secure any or all of the
Obligations, and all extensions, renewals, modifications and replacements of any
or all of such documents, and/or (b) any third Person (including Pledgor)
pursuant to which such third Person grants a security interest to the Lender in
any property or asset of any kind to secure any or all of the Obligations, and
all extensions, renewals, modifications and replacements of any or all of such
documents (each such agreement under this clause (b) being a “Third Party Pledge
Agreement”).

 

2



--------------------------------------------------------------------------------

1.27 Other Terms.  All accounting terms with an initial capital letter that are
used but not defined in this Agreement shall have the respective meanings given
to such terms in accordance with generally accepted accounting principles,
consistently applied.

ARTICLE 2

DISBURSEMENT OF LOAN PROCEEDS

2.1 Line of Credit.   The Lender agrees, on the terms and conditions contained
in this Agreement and the other Loan Documents, to make a Line of Credit Loan to
Borrower during the period from the date of the Closing up to but not including
the Maturity Date in the aggregate principal amount not to exceed at any time
the lesser of (a) outstanding the amount of the Commitment or (b) the Borrowing
Base.

2.2 Use of Loan Proceeds.   All proceeds of the Line of Credit Loan received by
Borrower shall be used by Borrower solely for payment of those costs, charges,
and other items shown in the Loan Disbursement Instructions executed by Borrower
in connection with the Loan and for working capital or general corporate
purposes. The Lender shall have no obligation to monitor or verify the use or
application of any proceeds of Line of Credit Loan disbursed by the Lender.
Borrower shall not, directly or indirectly, use all or any part of the Line of
Credit Loan proceeds for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (the “Board of Governors”) or to extend credit to any Person for
the purpose of purchasing or carrying any such margin stock or for any purpose
which violates or is inconsistent with Regulation X of the Board of Governors,
unless such use has been expressly approved in writing by the Lender, in its
discretion.

2.3 Initial Loan Fee.   Concurrently with or prior to the date of the Loan
Closing, Borrower shall pay to the Lender the Loan Fee specified in the Loan
Schedule. The entire amount of the Loan Fee shall be deemed to be fully earned
by the Lender as of the date of the Loan Closing, and no part of the Loan Fee
shall be refundable to Borrower, whether or not the principal balance of the
Loan is prepaid or the Commitment is terminated prior to the Maturity Date.

2.4 Requests for Advances Under Line of Credit.   Each Request for Advance under
the Line of Credit Loan shall indicate the proposed date for the Line of Credit
Advance requested by Borrower in the Request for Advance (which date shall be no
earlier than the next Business Day and is referred to as the “Advance Date”).
Each Request for Advance shall be reasonably satisfactory to the Lender in form
and substance. Each Advance Date shall be a Business Day. Provided that no
Default or Event of Default has occurred and is continuing and that all
representations and warranties in the Loan Documents are true and correct in all
material respects on such date and that on such date Borrower has not failed to
pay any obligations under any other agreement with Lender requiring the payment
of money to Lender, not later than 4 P.M. Pacific Time on the Advance Date, the
Lender shall make the Line of Credit Advance available to Borrower in
immediately available funds by deposit or credit to an account in Borrower’s
name established or to be established at one of the Lender’s offices, by check
payable directly to Borrower or to a payee designated by Borrower, or by such
other method as may be designated by the Lender, in each case as determined by
the Lender.

2.5 Reliance by Lender.   The Lender may conclusively presume that all requests,
statements, information, certifications, and representations, whether written or
oral, submitted or made by Borrower or any of its agents to the Lender in
connection with the Line of Credit Loan are true and correct, and the Lender
shall be entitled to rely thereon, without investigation or inquiry of any kind
by the Lender, in disbursing the Line of Credit Loan proceeds and taking or
refraining from taking any other action in connection with the Line of Credit
Loan. Without limiting the generality of this Section, Borrower acknowledges and
agrees that (a) it is in the best interest of Borrower that the Lender respond
to and be entitled to rely upon Requests for Advances that are given by Borrower
in writing, by telephone, or by other telecommunication method acceptable to the
Lender without the Lender having to inquire into the actual authority of the
Person making such request and purporting to act on behalf of Borrower;
(b) therefore, the Lender may conclusively rely on any and all Requests for
Advances (whether made in writing, by telephone, or by other telecommunication
method) made by (i) any Person who purports to be one of the agents of Borrower
who has been authorized to act for Borrower in any resolution or other form of
authorization of any kind delivered to the Lender (a “Borrower Authorization”);
and (ii) any other Person who the Lender in good faith believes to be authorized
to act for Borrower (notwithstanding the fact that such other Person is not
identified in any Borrower Authorization); and (c) Borrower assumes all risks
arising out of any lack of actual authority by any Person submitting any form of
Request for Advance (whether made in writing, by telephone, or by other
telecommunication method) to the Lender and the Lender’s reliance on such
Request for Advance (except to the extent such reliance results from Lender’s
gross negligence, bad faith or willful misconduct).

 

3



--------------------------------------------------------------------------------

ARTICLE 3

BORROWER’S COVENANTS

3.1 Existence of Borrower.   Borrower shall maintain its existence in good
standing under the laws of the state in which it is organized and maintain its
qualification as a foreign entity in good standing in each jurisdiction in which
the nature of its business requires qualification as a foreign entity (except
for such jurisdictions where the failure to so qualify would not reasonably be
expected to have a material adverse effect on Borrower’s business or the ability
of Borrower to perform its obligations under the Loan Documents).

3.2 Books and Records; Inspections by Lender.   Borrower shall keep and maintain
books and records relating to its business and the Collateral that are complete
and accurate in all material respects. The Lender shall have access to such
books and records at all reasonable times upon not less than five (5) Business
Days prior written notice to Borrower for the purposes of examination,
inspection, verification, copying and for any other reasonable purpose relating
to the Loan Documents. Borrower authorizes the Lender, at its option but without
any obligation of any kind to do so, to discuss the affairs, finances and
accounts of Borrower and the Collateral with any of its officers and directors
and, after an Event of Default has occurred and is continuing, with Borrower’s
independent accountants and auditors, and Borrower authorizes all accountants
and auditors employed or retained by Borrower to respond to and answer all
requests from the Lender for financial and other information regarding Borrower.
Borrower agrees not to assert the benefit of any accountant-client privilege
precluding or limiting the disclosure or delivery of any of its books and
records to the Lender (provided that Borrower will not be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any documents, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Lender (or their respective representatives
or contractors) is prohibited by law or any binding agreement to which the
Borrower or its affiliates is a party, or (c) is subject to attorney-client
privilege or constitutes attorney work product).

3.3 Reports.   Without limiting any of the other terms of the Loan Documents,
from time to time within ten (10) Business Days (or such later time as Lender
may reasonably agree) after the Lender’s written reasonable request to Borrower,
Borrower shall deliver to the Lender such reports and information available to
Borrower concerning the business, financial condition and affairs of Borrower or
the Collateral as the Lender may reasonably request.

3.4 Payment of Obligations; Compliance with Financial Covenants.   Borrower
shall pay all of its indebtedness under the Note and pay and perform all of its
other Obligations under the Loan Documents as and when the same become due.
Without limiting the generality of the immediately preceding sentence, Borrower
shall comply with all of the financial covenants contained in Section 1 of
Exhibit B (the “Financial Covenants”) and the other terms set forth in the
Exhibit B.

3.5 Notice of Material Adverse Changes.   Borrower shall immediately notify the
Lender in writing of (a) any material adverse change in the financial condition
of any Loan Party; (b) any material adverse change in (including any material
decline in the value of) the Collateral; and (c) any claim, proceeding,
litigation or investigation in the future threatened or instituted by or against
Borrower involving any claim or claims which, individually or in the aggregate,
may cause or result in a material adverse change in the financial condition or
business of Borrower or any material impairment in the ability of Borrower to
carry on its business in substantially the same manner as it is now being
conducted.

3.6 Further Assurances.   Upon the Lender’s request, Borrower shall execute and
deliver to the Lender such further documents and agreements, in form and
substance reasonably satisfactory to the Lender, as the Lender may reasonably
require to grant, perfect, preserve or protect the validity of the security
interests created or intended to be created by the Security Documents.

3.7 Claims.   Subject to Section 3.9, Borrower shall pay when due all claims
which, if unpaid, might become a lien or charge on any or all of the properties
or assets of Borrower.

3.8 Taxes.   Subject to Section 3.9, Borrower shall pay when due all foreign,
federal, state and local taxes, assessments, and governmental charges now or
hereafter levied upon or against Borrower or any of its properties or assets
(including the Collateral), including all income, franchise, personal property,
real property, excise, withholding, sales and use taxes.

3.9 Contest.   Borrower shall not be in default hereunder for failure to pay any
tax, assessment, charge or claim referred to in Section 3.7 or 3.8 above (a) to
the extent such failure would not reasonably be expected to have a material
adverse effect on the ability of Borrower to perform its obligations under the
Loan Documents or on the business of Borrower, or (b) to the extent Borrower is
contesting the payment of such tax, assessment, charge or claim in good faith by
appropriate proceedings or has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

3.10 Pension Plans.   Borrower shall pay all amounts necessary to fund any
future employee benefit plans (if any) in accordance with their terms, and
Borrower shall not permit the occurrence of any event with respect to any such
plan which would result in any liability of Borrower, including any liability to
the Pension Benefit Guaranty Corporation or

 

4



--------------------------------------------------------------------------------

any other Governmental Authority, except where failure to make such payments, or
where permitting such occurrence, would not reasonably be expected to have a
material adverse effect on the ability of Borrower to perform its obligations
under the Loan Documents or on the business of Borrower.

3.11 Insurance.   Borrower shall maintain insurance in at least such amounts and
against at least such risks as Borrower believes (in the good faith judgment of
management of Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis. Upon the Lender’s request, Borrower shall provide the Lender with
evidence satisfactory to the Lender regarding the maintenance of the insurance
required by this Section, including proof of premium payments and copies of
insurance policies, certificates of insurance, and endorsements.

3.12 Maintenance of Properties.   Borrower shall maintain its properties in good
condition and repair, ordinary wear and tear excepted, except where the failure
to do so would not reasonably be expected to have a material adverse effect on
the ability of Borrower to perform its obligations under the Loan Documents or
on the business of Borrower.

3.13 Licenses.  Borrower shall maintain all Governmental Permits necessary for
the ownership of its properties and the conduct of its businesses, except where
the failure to do so would not reasonably be expected to have a material adverse
effect on the Collateral or on the ability of Borrower to perform its
obligations under the Loan Documents or on the business of Borrower.

3.14 Compliance with Applicable Laws.   Borrower shall at all times comply with
and keep in effect all Governmental Permits relating to Borrower, the
Collateral, and Borrower’s other assets, except where the failure to do so would
not reasonably be expected to have a material adverse effect on the ability of
Borrower to perform its obligations under the Loan Documents or on the business
of Borrower. Borrower shall at all times comply with, and shall cause the
Collateral to comply with (a) all Governmental Requirements, including all
hazardous substance laws; (b) all requirements and orders of all judicial
authorities which have jurisdiction over Borrower or the Collateral; and (c) all
covenants, conditions, restrictions and other documents relating to Borrower or
the Collateral, except in the case of each of the foregoing clauses (a), (b) and
(c), where the failure to do so would not reasonably be expected to have a
material adverse effect on the ability of Borrower to perform its obligations
under the Loan Documents or on the business of Borrower.

3.15 Place of Business; Borrower’s Name.   Borrower shall promptly give the
Lender written notice of any change in the location of Borrower’s chief
executive office except that Borrower shall obtain Lender’s prior written
consent (such consent not to be unreasonably withheld) thereto if the change in
locations is to a place outside of the United States. Borrower shall give the
Lender prompt written notice of any change of its name or doing business under
any other name.

3.16 Sale; Merger.   Borrower shall not sell or transfer all or any substantial
part of its assets, merge with or in to any other Person, or change its
jurisdiction of organization in each case without at least 5 days’ prior written
notice to Lender; provided that Borrower shall not be required to give prior
notice to the extent doing so would violate any Governmental Requirements which
cannot be satisfied by the execution of a confidentiality agreement by Lender;
and provided further, that the provisions of this Section 3.16 shall not permit
Borrower to transfer any Collateral in violation of any provisions of the
Security Documents.

3.17 Other Financial Information.   Borrower shall deliver to Lender, or cause
to be delivered to Lender, the financial information regarding the Loan Parties
set forth on Exhibit B and such other financial information regarding the Loan
Parties as Lender may reasonably request from time to time.

3.18 Collateral.   Borrower at all times will have (a) legal and equitable title
to the Collateral, free of all liens and other interests, except Permitted
Liens, and (b) the right to grant the security interest in the Collateral. The
grant by Borrower of the security interest in the Collateral will at all times
not violate any Governmental Requirements applicable to Borrower or any
agreement to which Borrower is a party.

ARTICLE 4

DEFAULT AND REMEDIES

4.1 Events of Default.   The Lender, at its option, may declare Borrower to be
in default under this Agreement and the other Loan Documents upon the occurrence
and during the continuation of any or all of the following events (the
declaration of such a default by the Lender shall constitute an “Event of
Default”):

(a) Payment of Note and Other Monetary Obligations.   If Borrower fails to pay
any of its indebtedness under the Note or pay any of its other obligations under
the Loan Documents, in each case withinh five (5) days after the date on which
such indebtedness or monetary obligation is due; provided, however, that the
five (5) day grace period contained in this Section 4.1(a) shall not apply to
Borrower’s obligation to pay the outstanding principal balance and all accrued
and unpaid interest under the Note on the Maturity Date;

(b) Failure to Comply with Financial Covenants, Permit Inspections, or to
Perform Certain Non-Monetary Obligations Under Other Loan Documents.   If
(i) Borrower fails to comply with any or all of the Financial Covenants

 

5



--------------------------------------------------------------------------------

or the obligations under Section 2.3 of Exhibit B hereto; (ii) Borrower fails to
permit any inspection the Collateral or any of Borrower’s books and records in
accordance with the terms of the Loan Documents and such failure is not cured
within five (5) days after notice thereof is given to Borrower; or
(iii) Borrower breaches any of its non-monetary obligations to the Lender under
any of the Loan Documents, which breach is not reasonably susceptible to being
cured by Borrower;

(c) Performance of Non-Monetary Obligations Under Other Loan Documents Which are
Curable.   If (i) Borrower fails to perform any of its non-monetary obligations
to the Lender (other than those set forth in Section 4.1(b) above) under any of
the Loan Documents when due; and (ii) if such non-monetary obligation is
reasonably susceptible to being cured by Borrower, Borrower fails to diligently
complete a cure of its breach of such non-monetary obligation as soon as
reasonably practicable after written notice by the Lender to Borrower setting
forth such non-monetary breach, but in any event within thirty (30) days after
such notice is given; provided, however, that the thirty (30) day cure period
contained in this Section 4.1(c) shall not be deemed to apply if Borrower
commits more than two (2) such non-monetary breaches within any twelve
(12) calendar month period. Without limiting any of the terms of this
Section 4.1(c), the cure provision contained in this Section 4.1(c) (the “Cure
Provision”) shall not apply with respect to Borrower’s failure to comply with
the Financial Covenants or Borrower’s breach of any material non-monetary
obligation of Borrower that is not reasonably susceptible to being cured by
Borrower, including any transfer of the Collateral in violation of the terms of
the Loan Documents.

(d) Misrepresentation.   If any representation or warranty submitted or made by
Borrower to the Lender in connection with the Line of Credit Loan is false or
misleading in any material respect as of the date hereof;

(e) Insolvency of Borrower.   If (i) a petition is filed by or against Borrower
under the federal bankruptcy laws or any other applicable federal or state
bankruptcy, insolvency or similar law; (ii) a receiver, liquidator, trustee,
custodian, sequestrator, or other similar official is appointed to take
possession of Borrower, the Collateral, or any material part of Borrower’s other
assets, or Borrower consents to such appointment; (iii) Borrower makes a general
assignment for the benefit of creditors; or (iv) Borrower takes any action in
furtherance of any of the foregoing; provided, however, that Borrower shall have
sixty (60) days within which to cause any involuntary bankruptcy proceeding to
be dismissed or the involuntary appointment of any receiver, liquidator,
trustee, custodian, or sequestrator to be discharged. The cure provision
contained in this Section shall be in lieu of, and not in addition to, any and
all other cure provisions contained in the Loan Documents;

(f) Insolvency of Other Persons.   If any of the events specified in clauses
(i) through (iv) of Section 4.1(e) above occurs with respect to any other Loan
Party, as if such Loan Party were the Borrower described therein;

(g) Performance of Obligations to Third Persons. If any Loan Party fails to pay
any of its indebtedness or to perform any of its obligations when due, in each
case, under any document between such Loan Party and any other Person and such
failure to pay or perform entitles the holder thereof to accelerate such
indebtedness, provided that such failure shall constitute a default hereunder
only if the aggregate principal amount of the outstanding indebtedness exceeds
$5,000,000.00;

(h) Attachment.   If all or any material part of the Collateral or the other
assets of any Loan Party are attached, seized, subjected to a writ or levied
upon by any court process and Borrower, such Loan Party fails to cause such
attachment, seizure, writ or levy to be fully released or removed within sixty
(60) days after the occurrence of such event. The cure provision contained in
this Section shall be in lieu of, and not in addition to, any and all other cure
periods contained in the Loan Documents;

(i) Injunctions.   If a court order is entered against any Loan Party enjoining
the conduct of all or a material part of such Person’s business, such Loan Party
fails to cause such injunction to be fully stayed, dissolved or removed within
sixty (60) days after such order is entered. The cure provision contained in
this Section shall be in lieu of, and not in addition to, any and all other cure
periods contained in the Loan Documents;

(j) Dissolution.   The dissolution, liquidation, or termination of existence of
Loan Party;

(k) Transfers of Interests.   The sale or transfer of an aggregate of more than
twenty-five percent (25%) of the beneficial interests in Borrower (other than to
any other Loan Party or any affiliate of any Loan Party) without the Lender’s
prior written consent;

(l) Impairment of Security Interest or Lender’s Rights.   If (i) the validity or
priority of the Lender’s security interest in the Collateral is impaired for any
reason; or (ii) the value of the Collateral has deteriorated, declined or
depreciated as a result of any intentional act or omission by a Loan Party; or

(m) Default by Guarantors/Pledgor.   If any default occurs under any of the
Guaranties or Third Party Pledge Agreements and is not cured within any
applicable cure period, if any Guarantor or Pledgor fails to pay any of its
indebtedness or perform any of its obligations under any of the Guaranties or
Third Party Pledge Agreements when due (after giving effect to any applicable
cure period), or if any Guarantor or Pledgor revokes, limits or terminates or
attempts to revoke, limit or terminate any of the obligations of any Guarantor
or Pledgor under any of the Guaranties or Third Party Pledge Agreements; or

 

6



--------------------------------------------------------------------------------

(n) Misrepresentation by Guarantors/Pledgor.   If any representation or warranty
submitted or made by any Loan Party to the Lender in connection with the Loan or
any other extension of credit by the Lender to any Loan Party, now or in the
future, is false or misleading in any material respect;

(o) Material Adverse Change.   If there is a material adverse change in the
financial condition of Borrower and its affiliates, taken as a whole, after the
date hereof and Lender gives Borrower written notice of the basis on which such
determination has been made, and the Lender reasonably determines that such
change materially impairs Borrower’s ability to perform any or all of the
Obligations.

4.2 Remedies.   Upon the Lender’s election to declare Borrower to be in default
under the Loan Documents pursuant to Section 4.1 above, Borrower shall be deemed
to be in default under the Loan Documents, and the Lender shall have the right
to do any or all of the following:

(a) Acceleration.   The Lender shall have the right to declare any or all of the
Obligations to be immediately due and payable, including the entire principal
amount and all accrued but unpaid interest under the Note, and notwithstanding
the Maturity Date, such Obligations shall thereupon be immediately due and
payable;

(b) Remedies Under Other Loan Documents.   The Lender may exercise any or all
rights and remedies which the Lender may have under any or all of the Loan
Documents and applicable law;

(c) Discontinuation of Disbursements.   The Lender may discontinue or withhold
any or all advances of the proceeds of Line of Credit Loan, and the Lender shall
have no further obligation to make any Line of Credit Advance; and

(d) Discontinuation of Other Extensions of Credit.   The Lender may discontinue
advancing money or extending credit to or for the benefit of Borrower in
connection with any other document between the Lender and Borrower.

Notwithstanding the preceding provisions of this Section 4.2, if an Event of
Default described in Section 4.1(e) shall occur, then all of the Obligations
under the Loan Documents shall, automatically and without any action of or
notice by Lender, become immediately due and payable and Lender’s commitment to
lend under the Note and the other Loan Documents shall automatically terminate.

4.3 Transfer of Assets of Guarantor.   If Borrower or any Guarantor notifies
Lender of the sale, lease abandonment or other disposition or transfer by any
Guarantor of all or substantially all of its assets under Section 13(b)(i) of
the Continuing Guaranty or under any other Guaranties, then Lender in its
discretion shall have the right, for a period of 30 days after receipt of such
notice, to accelerate the Obligations under Section 4.2(a) hereof and to
exercise its rights and remedies under the Loan Documents.

ARTICLE 5

WARRANTIES AND REPRESENTATIONS

5.1 Borrower’s Warranties and Representations.   As a material inducement to the
Lender’s extension of credit to Borrower in connection with the Line of Credit
Loan, Borrower warrants and represents to the Lender as follows:

(a) Existence.   Borrower is duly organized, validly existing and in good
standing under the laws of the state of Delaware, and Borrower is qualified to
do business and is in good standing in New York and each other jurisdiction in
which the ownership of the Collateral or its other assets, or the conduct of its
business, requires qualification as a foreign entity (except where the failure
to so qualify would not reasonably be expected to have a material adverse effect
on the Collateral, the ability of Borrower to perform its obligations under the
Loan Documents or on Borrower’s business).

(b) Authority to Own Assets; Collateral.   Borrower has the full power and
authority to own its assets and to transact the business in which it is now
engaged. Borrower is the owner of all of the Collateral in which it has granted
to Lender a security interest and has the right to grant Lender the security
interest in the Collateral.

(c) Authority to Execute Loan Documents.   Borrower has the full power and
authority to execute, deliver and perform its obligations under the Loan
Documents and grant the security interests in the Collateral, and the execution,
delivery and performance of the Loan Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all requisite
action on the part of Borrower. The Person or Persons signing the Loan Documents
on behalf of Borrower are duly authorized to execute the Loan Documents and all
other documents necessary to consummate the Line of Credit Loan on behalf of
Borrower.

(d) Valid Obligations.  The Loan Documents are legal, valid and binding
obligations of Borrower, each Guarantor and Pledgor, respectively, enforceable
in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally). The Security Agreement
is effective to create a valid security interest in the Collateral.

 

7



--------------------------------------------------------------------------------

(e) No Consents Required.   No consent of any other Person and no consent,
approval, authorization or other action by or filing with any Governmental
Authority not previously obtained by Borrower is required in connection with the
execution, delivery and performance of the Loan Documents by Borrower or the
grant by Borrower of the security interest in the Collateral, except for filings
required by the Security Documents.

(f) Chief Executive Office.   Borrower’s chief executive office as of the date
hereof is located at the address set forth in Section 1.3 of Exhibit A.

(g) Borrower’s Name.   Borrower has set forth above its full and correct name as
of the date hereof, and as of such date Borrower does not use any other names or
tradenames, except for the tradenames disclosed in the Loan Schedule.

(h) No Violations.   The execution, delivery and performance of the Loan
Documents and compliance with their respective terms will not conflict with or
result in a violation or breach of any of the terms or conditions of any
material document to which Borrower is a party or by which Borrower is bound or
any order or judgment of any court or Governmental Authority binding on
Borrower.

(i) Organizational Documents.   Borrower’s execution, delivery and performance
of the Loan Documents and Borrower’s compliance with their respective terms
(i) will not violate any Governmental Requirements applicable to Borrower; or
(ii) Borrower’s Certificate of Formation or Limited Liability Company Agreement,
of which Borrower has furnished Lender accurate and complete copies.

(j) Tax Claims.   There are no claims or adjustments proposed by any taxing
authority for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower that would reasonably be expected to
have a material adverse effect on the ability of Borrower to perform its
obligations under the Loan Documents or on the business of Borrower. Each Loan
Party has filed all federal, state and local tax returns required to be filed
under applicable Governmental Requirements and has paid all taxes, assessments,
fees, penalties, and other governmental charges that are due and payable in
connection therewith, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to have a material adverse effect on the ability of
Borrower to perform its obligations under the Loan Documents or on the business
of Borrower.

(k) Litigation.   To the best of Borrower’s knowledge, there are no actions,
suits, proceedings or investigations pending or threatened against or affecting
any Loan Party in any court or before any other Governmental Authority which
would reasonably be expected to have a material adverse effect on the
Collateral, the ability of Borrower to perform its obligations under the Loan
Documents or on the business of Borrower.

(l) Margin Stock.   Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation G of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of the Line of Credit Loan shall be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock, unless such use is approved in writing
by the Lender or otherwise expressly contemplated by the Loan Documents.

(m) Licenses and Governmental Requirements.   No Loan Party (i) is in violation
in any material respect of any Governmental Permits or Governmental Requirements
(including all hazardous substance laws) to which it is subject; or (ii) has
failed to obtain any Governmental Permits necessary for the ownership of its
properties or the conduct of its business.

(n) Validity of Collateral.   Each account receivable which is a part of the
Collateral is (or will be when arising) a valid obligation of the account
debtor.

5.2 OFAC; Patriot Act Compliance.

(a) Borrower is not a Person (i) whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) to its knowledge, who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of such Section 2, or (iii) who is on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order (“OFAC”).

(b) Borrower is in compliance with the Patriot Act in all material respects. No
proceeds of the Line of Credit Loan will be used, directly or, to its knowledge,
indirectly, for payments to any governmental official or employee, political
party or its officials, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

8



--------------------------------------------------------------------------------

5.3 Borrower’s Warranties.   Borrower’s warranties and representations set forth
in Section 5.1 above shall be true and correct at the time of execution of this
Agreement and as of the date of the Loan Closing, shall survive the closing of
the Line of Credit Loan, and shall be true and correct in all material respects
as of the date on which such warranties and representations are given. For
purposes of this Agreement and the other Loan Documents, the term “to the best
of Borrower’s knowledge” shall be deemed to mean to the best knowledge of
Borrower after a commercially reasonable and diligent investigation, inspection
and inquiry by Borrower.

ARTICLE 6

MISCELLANEOUS

6.1 Relationship of Parties.   The Lender shall not be deemed to be, nor do the
Lender or Borrower intend that the Lender shall ever become, a partner, joint
venturer, trustee, fiduciary, manager, controlling person, or other business
associate or participant of any kind in the business or affairs of Borrower,
whether as a result of the Loan Documents or any of the transactions
contemplated by the Loan Documents. In exercising its rights and remedies under
the Loan Documents, the Lender shall at all times be acting only as a lender to
Borrower within the normal and usual scope of activities of a lender.

6.2 Indemnification.   Borrower shall indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, successors and assigns (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, demands, damages (including
special and consequential damages to the extent such damages are awarded against
an Indemnified Party in a third party claim), liabilities, actions, causes of
action, legal proceedings, administrative proceedings, suits, injuries, costs,
losses, debts, liens, interest, fines, charges, penalties and expenses
(including attorneys’, accountants’, consultants’, and expert witness fees and
costs) of every kind and nature (collectively, the “Claims”) arising directly or
indirectly out of or relating to any or all of the following: (i) Borrower’s
breach of any of its Obligations or warranties under the Loan Documents;
(ii) any act or omission by Borrower or any of its employees or agents;
(iii) Borrower’s use of the Collateral or any other activity or thing allowed or
suffered by Borrower to be done on or about the any of Borrower’s properties;
and (iv) any claims for commissions, finder’s fees or brokerage fees arising out
of the Line of Credit Loan or the transactions contemplated by the Loan
Documents, if such claim is based on any act, omission or agreement by Borrower
or any Affiliate. Notwithstanding anything to the contrary contained in this
Section, Borrower shall not be obligated to indemnify any Indemnified Party for
any liabilities resulting solely from the gross negligence, willful misconduct
or intentional tortious conduct of such Indemnified Party which such Indemnified
Party is determined by the final judgment of a court of competent jurisdiction
to have committed. Borrower’s obligation to indemnify the Indemnified Parties
under this Section 6.2 shall survive the cancellation of the Note and the
release of the Lender’s security interests under the Security Documents.

6.3 [Intentionally Left Blank]

6.4 Actions.   Whether or not an Event of Default has occurred, the Lender shall
have the right, but not the obligation, to commence, appear in, or defend any
action or proceeding which affects or which the Lender determines may affect
(a) the Collateral; (b) Borrower’s or the Lender’s respective rights or
obligations under the Loan Documents; (c) the Line of Credit Loan; or (d) the
disbursement of any proceeds of the Line of Credit Loan.

6.5 Lender Expenses.   Upon Lender’s demand, Borrower shall reimburse Lender for
all reasonable and documented Lender Expenses.

6.6 No Third Party Beneficiaries.   The Loan Documents are entered into for the
sole protection and benefit of the Lender, Borrower and Guarantors, as
applicable, and their respective permitted successors and assigns. No other
Person shall have any rights or causes of action under the Loan Documents.

6.7 Documents.   The form and substance of all documents and instruments which
Borrower is required to deliver to the Lender under this Agreement shall be
subject to the Lender’s reasonable approval.

6.8 Notices.   All notices and demands by the Lender to Borrower under this
Agreement shall be in writing and shall be effective on the earliest of
(a) personal delivery to Borrower; (b) two (2) days after deposit in first class
or certified United States mail, postage prepaid, addressed to Borrower at the
address set forth in the Loan Schedule; and (c) one (1) business day after
deposit with a reputable overnight delivery service, delivery charges prepaid,
addressed to Borrower at the address set forth in the Loan Schedule. All notices
and demands by Borrower to the Lender under this Agreement shall be in writing
and shall be effective on actual receipt by the Lender at the Lender’s address
shown in the Loan Schedule; provided, however, that non-receipt of any such
notice or demand by the Lender as a result of the Lender’s refusal to accept
delivery or the Lender’s failure to notify Borrower of the Lender’s change of
address shall be deemed to constitute receipt by the Lender. The addresses
specified in the Loan Schedule may be changed by notice given in accordance with
this Section.

6.9 Severability; No Offsets.   If any provision of the Loan Documents shall be
held by any court of competent jurisdiction to be unlawful, voidable, void, or
unenforceable for any reason, such provision shall be deemed to be

 

9



--------------------------------------------------------------------------------

severable from and shall in no way affect the validity or enforceability of the
remaining provisions of the Loan Documents. No Obligations shall be offset by
all or part of any claim, cause of action, or cross-claim of any kind, whether
liquidated or unliquidated, which Borrower now has or may hereafter acquire or
allege to have acquired against the Lender. To the fullest extent permitted by
law, Borrower waives the benefits of any applicable law, regulation, or
procedure which provides, in substance, that where cross demands for money exist
between parties at any point in time when neither demand is barred by the
applicable statute of limitations, and an action is thereafter commenced by one
such party, the other party may assert the defense of payment in that the two
demands are compensated so far as they equal each other, notwithstanding that an
independent action asserting the claim would at the time of filing the response
be barred by the applicable statute of limitations.

6.10 Interpretation.   Whenever the context of this Agreement reasonably
requires, all words used in the singular shall be deemed to have been used in
the plural, and the neuter gender shall be deemed to include the masculine and
feminine gender, and vice versa. The headings to sections of this Agreement are
for convenient reference only and shall not be used in interpreting this
Agreement. For purposes of this Agreement, (a) the term “including” shall be
deemed to mean “including without limitation”; (b) the term “document” shall be
deemed to include all written contracts, commitments, agreements, and
instruments; and (c) the term “discretion,” when applied to any determination,
consent, or approval right by the Lender, shall be deemed to mean the Lender’s
sole but good faith business judgment.

6.11 Time of the Essence.   Time is of the essence in the performance of each
provision of the Loan Documents by Borrower and/or any Guarantors.

6.12 Amendments.   The Loan Documents (excluding the Guaranties and Third Party
Pledge Agreements) may be modified only by a written agreement signed by
Borrower and the Lender. Notwithstanding the foregoing or any other terms in
this Agreement, the Note or other Loan Documents, the Line of Credit Loan may be
renewed or the Maturity Date extended repeatedly and/or for any length of time
as mutually agreed to by Lender and Borrower.

6.13 Counterparts.   This Agreement and each of the other Loan Documents may be
executed in counterparts, each of which shall constitute an original, and all of
which together shall constitute one and the same document.

6.14 Entire Agreement.   The Loan Documents contain the entire agreement
concerning the subject matter of the Loan Documents and supersede all prior and
contemporaneous negotiations, agreements, statements, understandings, terms,
conditions, representations and warranties, whether oral or written, by and
among the Lender, Borrower and Guarantors concerning the Loan which is the
subject matter of the Loan Documents.

6.15 No Waiver by Lender.   No waiver by the Lender of any of its rights or
remedies in connection with the Obligations or of any of the terms or conditions
of the Loan Documents shall be effective unless such waiver is in writing and
signed by the Lender.

6.16 Cumulative Remedies.   No right or remedy of the Lender under this
Agreement or the other Loan Documents shall be exclusive of any other right or
remedy under the Loan Documents or to which the Lender may be entitled. The
Lender’s rights and remedies under the Loan Documents are cumulative and in
addition to all other rights and remedies which the Lender may have under any
other document with Borrower and under applicable law.

6.17 Joint and Several Liability.   [Intentionally Deleted]

6.18 Assignment.   Borrower shall not assign, encumber, or otherwise transfer
any or all of Borrower’s rights under the Loan Documents, whether voluntarily,
involuntarily, or by operation of law, without the Lender’s prior written
consent, which consent may be withheld in the Lender’s discretion. Unless an
Event of Default exists or the Lender is merged into or otherwise acquired by a
third Person, in which case no consent shall be required, Lender shall not
assign, encumber or otherwise transfer any or all of Lender’s rights under the
Loan Documents, whether voluntarily, involuntarily, or by operation of law,
without Borrower’s prior written consent, which consent may not be unreasonably
withheld (provided, that if in any case that Borrower’s consent is required, the
refusal of Borrower to consent to the assignment, encumbrance or other transfer
to a Competitor shall not be deemed unreasonable). For purposes of this
Section 6.18, “Competitor” means any direct corporate competitor of Borrower or
any of its affiliates operating as an investment bank advisory firm and/or
institutional asset manager. Any purported assignment, encumbrance or transfer
by either party in violation of this Section shall be void.

6.19 Waivers.   Borrower waives presentment, demand for payment, protest, notice
of demand, dishonor, protest and non-payment, and all other notices and demands
in connection with the delivery, acceptance, performance, default under, and
enforcement of the Loan Documents. Borrower waives the right to assert any
statute of limitations as a defense to the enforcement of any or all of the Loan
Documents to the fullest extent permitted by law. In the event of Borrower’s
payment in partial satisfaction of any or all of the Obligations, Lender shall
have the sole and exclusive right and authority to designate the portion of the
Obligations that is to be satisfied. Borrower and all Persons holding a lien of
any kind affecting all or part of the Collateral who have actual or constructive
notice of this Agreement waive (a) all rights to require marshalling of assets
or liens in the event of Lender’s exercise of any of its rights and remedies
under the Loan Documents; and (b) all rights to require Lender to exercise any
other right or power or to pursue any other remedy which Lender may have under
any document or applicable law before exercising any other such right, power, or
remedy.

 

10



--------------------------------------------------------------------------------

6.20 Applicable Law; Jurisdiction.   The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California. Each party
hereto agrees that the courts of the State of California and Federal District
Courts located in San Francisco County, California, shall have exclusive
jurisdiction and venue of any action or proceeding directly or indirectly
arising out of or related to the negotiation, execution, delivery, performance,
breach, enforcement or interpretation of this Agreement and all of the other
Loan Documents or any of the transactions contemplated by or related to any or
all of the Loan Documents, regardless of whether or not any claim, counterclaim
or defense in any such action or proceeding is characterized as arising out of
fraud, negligence, intentional misconduct, breach of contract or fiduciary duty,
or violation of any Governmental Requirements. Each party hereto irrevocably
consents to the personal jurisdiction of such courts, to such venue, and to the
service of process in the manner provided for the giving of notices in this
Agreement. Each party hereto waives all objections to such jurisdiction and
venue, including all objections that are based upon inconvenience or the nature
of the forum.

6.21 Waiver of Right to Jury Trial.   Each party hereto irrevocably waives all
rights to a jury trial in any action, suit, proceeding or counterclaim of any
kind directly or indirectly arising out of or in any way relating to the Line of
Credit Loan, this Agreement, any agreement securing the Note, or any of the
other Loan Documents, any or all of the collateral securing the Line of Credit
Loan, or any of the transactions which are contemplated by the Loan Documents.
The jury trial waiver contained in this section is intended to apply, to the
fullest extent permitted by law, to any and all disputes and controversies that
arise out of or in any way related to any or all of the matters described in the
immediately preceding sentence, including without limitation contract claims,
tort claims, and all other common law and statutory claims of any kind. This
Agreement may be filed with any court of competent jurisdiction as each party’s
written consent to such party’s waiver of a jury trial.

In the event that the jury trial waiver provisions of the preceding paragraph
are for any reason invalid or unenforceable, the parties desire that any
litigation or proceeding be resolved by a judge or retired judge applying the
applicable law. Therefore, the parties agree to refer, for a complete and final
adjudication, any and all issues of fact or law involved in any litigation or
proceeding (including, without limitation, all discovery and law and motion
matters, pretrial motions, trial matters, and post-trial motions (e.g., motions
for reconsideration, new trial and to tax costs, attorneys’ fees and prejudgment
interest)) up to and including final judgment, brought to resolve any claim
dispute covered by the preceding paragraph to a judicial referee who shall be
appointed under a general reference pursuant to California Code of Civil
Procedure Section 638 or comparable provisions of federal law. The referee’s
decision will stand as the decision of the court, with judgment to be entered on
his/her statement of decision in the same manner as if the action had been tried
by the court. Said parties shall select a single neutral referee, who shall be a
retired state or federal judge, with at least five years of judicial experience
in civil matters. In the event that said parties cannot agree upon a referee,
the referee shall be appointed by the court. The non-prevailing party shall bear
the fees and expenses of the referee unless the referee otherwise provides in
the statement of decision.

6.22 Borrower Acknowledgement.   Borrower acknowledges and agrees that
(1) Borrower has carefully read and understands all of the terms of the Loan
Documents; (2) Borrower has executed the Loan Documents freely and voluntarily,
after having consulted with Borrower’s independent legal counsel and after
having had all of the terms of the Loan Documents explained to it by its
independent legal counsel or after having had a full and adequate opportunity to
consult with Borrower’s independent legal counsel; (3) the waivers contained in
the Loan Documents are reasonable, not contrary to public policy or law, and
have been intentionally, intelligently, knowingly, and voluntarily agreed to by
Borrower; (4) the waivers contained in the Loan Documents have been agreed to by
Borrower with full knowledge of their significance and consequences, including
full knowledge of the specific nature of any rights or defenses which Borrower
has agreed to waive pursuant to the Loan Documents; (5) Borrower has had a full
and adequate opportunity to negotiate the terms contained in the Loan Documents;
(6) Borrower is experienced in and familiar with loan transactions of the type
evidenced by the Loan Documents; and (7) the waivers contained in the Loan
Documents are material inducements to the Lender’s extension of credit to
Borrower, and the Lender has relied on such waivers in making the Line of Credit
Loan to Borrower and will continue to rely on such waivers in any related future
dealings with Borrower. The waivers contained in the Loan Documents shall apply
to all subsequent extensions, renewals, modifications, and replacements of the
Loan Documents, except to the extent expressly provided therein.

6.23 Successors.   Subject to the restrictions contained in the Loan Documents,
the Loan Documents shall be binding upon and inure to the benefit of the Lender
and Borrower and their respective permitted successors and assigns.

6.24 Termination.   The Borrower may, at any time, in whole permanently
terminate the Commitment upon prior written notice to the Lender. Upon any such
termination and repayment in full of any outstanding Line of Credit Loan,
accrued interest and any fees and expenses under the Loan Documents, the Lender
shall execute and deliver to the Borrower and/or authorize the filing of, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence such termination and the release of liens and termination of each Loan
Document.

6.25 Confidentiality.   Lender will hold, and will cause its representatives to
hold, all of the Confidential Information (as defined herein) of Borrower or any
other Loan Party in confidence in accordance with Lender’s customary practices
for handling such information unless Lender is compelled to disclose the
Confidential Information by judicial or

 

11



--------------------------------------------------------------------------------

administrative process or by other requirements of applicable law; provided,
however, that if, in the course of any legal or administrative proceedings or as
otherwise required by applicable law, Lender is requested or required to
disclose Confidential Information, Lender will, prior to any disclosure and
within five (5) calendar days, but only in the event Lender is not legally
precluded from doing so, notify Borrower in writing and provide Borrower with
copies of any such written request or demand so that Borrower may at its own
expense seek a protective order or other appropriate remedy or waive in writing
the provisions of this section to the extent necessary (provided that one or the
other be done). The parties shall cooperate with each other to obtain a
protective order or other reliable assurance that confidential treatment will be
afforded to designated portions of the Confidential Information. If no
protective order or other remedy is obtained and Borrower has not waived
compliance with this section, and if Lender’s counsel is of the opinion that
Lender is legally required to disclose Confidential Information under applicable
law, Lender may do so without liability to Borrower, except that disclosure of
Confidential Information shall be limited to the information actually required
to be disclosed pursuant to applicable law. “Confidential Information” means all
documents and information concerning any Loan Party which is furnished to Lender
by or on behalf of such entity in connection with the Loan, except that
Confidential Information shall not include documents or information that can be
shown to have (i) been already in the possession of Lender, provided that such
information is not known by Lender to be subject to another confidentiality
agreement with or other obligation of secrecy to any Loan Party or another
party; (ii) been filed with (or contained in any filing with) the SEC, FINRA or
any other of the Governmental Authorities with jurisdiction over any Loan Party
or made part of any press release or other public disclosure by Borrower or any
of its affiliates; or (iii) becomes generally available to the public other than
as a result of a disclosure by Lender or becomes available to Lender on a
non-confidential basis from a source other than a Loan Party or its
representatives, provided that such source is not known, after due inquiry, to
be bound by a confidentiality agreement with or other obligation of secrecy to
Borrower or another party. Nothing in this section requires the Lender to seek
Borrower’s consent or permission to disclose Confidential Information to
Lender’s employees, directors, agents, counsel, auditors, regulators or
similarly-situated parties.

 

Borrower: Lender: Evercore Partners Services East L.L.C. First Republic Bank By:

/s/ Robert B. Walsh

By:

/s/ Stephen J. Szanto

Name:

Robert B. Walsh

Name:

Stephen J. Szanto

Title:

CFO

Title:

Managing Director

 

12



--------------------------------------------------------------------------------

Exhibit A

LOAN SCHEDULE

This Loan Schedule is an integral part of the Line of Credit Loan Agreement
between the Lender and Borrower, and the following terms are incorporated in and
made a part of the Loan Agreement to which this Loan Schedule is attached:

 

1. Borrower:  Borrower represents that its name, address and trade name are as
follows:

 

1.1 Name: Evercore Partners Services East L.L.C. 1.2 Trade Name or DBA: None 1.3
Notice Address: c/o Evercore Partners Inc. 55 East 52nd Street New York, NY
10055 Attn: Robert B. Walsh With a copy to: Adam B. Frankel

 

2. Guarantors:  Each of Evercore LP and Evercore Group Holdings L.P.

Pledgor:  Evercore Group L.L.C.

 

3. Lender’s Notice Address: First Republic Bank 111 Pine Street San Francisco,
California 94111 Attention: Manager, Commercial Loan Operations

 

4. Fees.  Borrower hereby agrees to pay to Lender the following fees at the
times specified.

4.1 Loan Fees.  A loan fee of $125,000.00 and a documentation fee of $1,000.

4.2 Other Fees.  Any other fees payable concurrently herewith and detailed on
the Loan Disbursement Instructions.

 

5. Nature of Line of Credit Loan.  The Line of Credit Loan is a revolving line
of credit loan, and within the limits of the Commitment and the Borrowing Base,
and subject to the terms and conditions of this Agreement and the other Loan
Documents, Borrower may borrow, prepay and reborrow the principal amount of the
Line of Credit Loan from time to time.

 

6. Account Authorizations.

6.1 Automatic Payment Authorization.  Borrower authorizes the Lender to make
automatic deductions (“Auto Debit”) from the following deposit account (the
“Account”) maintained by Borrower at Lender’s offices in order to pay, when and
as due, all installment payments of interest, and/or principal, renewal,
modification or other fees or payments (a “Payment”) that Borrower is required
or obligated to pay Lender under the Note:

Account No:        

Without limiting any of the terms of the Loan Documents, Borrower acknowledges
and agrees that if Borrower defaults in its obligation to make a Payment because
the collected funds in the Account are insufficient to make such Payment in full
on the date that such Payment is due, then Borrower shall be responsible for all
late payment charges and other consequences of such default by Borrower under
the terms of the Loan Documents.

 

1



--------------------------------------------------------------------------------

6.2 Revocation of Authorization.  Subject to the Section immediately following
this Section, this authorization shall continue in full force and effect until
the date which is five (5) business days after the date on which Lender actually
receives written notice from Borrower expressly revoking the authority granted
to the Lender to charge the Account for Payments in connection with the Line of
Credit Loan. No such revocation by Borrower shall in any way release Borrower
from or otherwise affect Borrower’s obligations under the Loan Documents,
including Borrower’s obligations to continue to make all Payments required under
the terms of the Note.

6.3 Termination by Lender.  The Lender, at its option and in its discretion,
reserves the right to terminate the arrangement for Auto Debit pursuant to this
Section at any time effective upon written notice of such election (a
“Termination Notice”) given by Lender to Borrower. Without limiting the
generality of the immediately preceding sentence, the Lender may elect to give
Borrower a Termination Notice for Cause. “Cause” shall mean the failure of
Borrower to comply with any of the Lender’s rules, regulations, or policies
relating to the Account, including requirements regarding minimum balance,
service charges, overdrafts, insufficient funds, uncollected funds, returned
items, and limitations on withdrawals.

6.4 Increase in Interest Rate Upon Termination of Auto Debit.  The date on which
the arrangement for Auto Debit terminates as a result of Borrower’s revocation
of such arrangement or any Termination Notice given by the Lender for Cause, is
referred to as the “Auto Debit Termination Date”. Borrower acknowledges and
agrees that the Lender would not have been willing to make the Line of Credit
Loan at the interest rate contained in the Note in the absence of the
arrangement for Auto Debit from the Account pursuant to this authorization.
Therefore, effective on the first due date of a Payment following the Auto Debit
Termination Date, Lender, at its option and in its discretion, shall have the
right to increase the interest rate on the outstanding principal balance of the
Note to a rate which is equal to one-half of one percent (0.5%) per annum (the
“Percentage Rate Increase”) above the otherwise applicable interest rate under
the terms of the Note.

 

2



--------------------------------------------------------------------------------

Exhibit B

COVENANTS

This Exhibit B is an integral part of the Agreement between the Lender and
Borrower, and the following terms are incorporated in and made a part of the
Agreement to which this Exhibit B is attached:

 

1. Financial Covenants.

1.1 No Additional Indebtedness.  Without the prior written consent of the
Lender, Borrower: (a) shall not incur indebtedness for borrowed money during the
term of this Agreement, excluding (i) debts owing by Borrower as of the date of
this Agreement that were previously disclosed in writing to Lender (other than
those that are being paid substantially concurrently with the funding of the
Line of Credit Loan), (ii) other borrowing from the Lender (or an affiliate of
Lender), (iii) unsecured debt incurred in the ordinary course of business,
(iv) indebtedness incurred to finance the acquisition, construction or
improvement of any fixed asset or capital asset (including capital lease
obligations), and any indebtedness assumed in connection with the acquisition of
any such assets, and (v) debts owed by Borrower to another Loan Party or any
affiliate of a Loan Party; and (b) shall not directly or indirectly make,
create, incur, assume or permit to exist any guaranty of any kind of any
indebtedness or other obligation of any other Person during the term of this
Agreement, excluding any guaranties by Borrower as of the date of this Agreement
previously disclosed in writing to Lender and unsecured guaranties in respect of
indebtedness of Borrower’s affiliates if Borrower would have been able to incur
such indebtedness directly under the foregoing clause (a) hereof (including any
relevant dollar limit set forth therein).

1.2 Days Out of Debt.  Borrower shall cause the balance on all outstanding Line
of Credit Advances under the Line of Credit Loan to be reduced to $0.00 for
thirty (30) consecutive days between the date of this Agreement and the Maturity
Date, and for each consecutive 12-month period thereafter that the Line of
Credit Loan is renewed by Lender in its discretion.

1.3 Borrowing Base.  During the term of this Agreement, the outstanding
principal balance of the Line of Credit Loan shall not, for each calendar
quarter or, if applicable, interim calendar month (as described below), exceed
the lesser of the Commitment or the Borrowing Base for such quarter or month
(the “Available Amount”). The Borrowing Base shall be determined for each
calendar quarter during the term of this Agreement based on the accounts
receivable aging statement received for the most recently ended fiscal quarter,
and shall remain in effect during such calendar quarter until delivery of the
next quarterly or interim accounts receivable aging statement; provided that
during any calendar quarter the Pledgor may, at its election and as long as no
Event of Default has occurred and is continuing, submit an interim monthly
statement of Eligible Accounts Receivable setting forth the Eligible Accounts
Receivable of the Pledgor as of the last day of an interim calendar month, in
which case, the Borrowing Base shall be determined by reference to the last day
of such calendar month for which the accounts receivable aging statement has
been delivered.

As used in the Loan Documents, the term “Borrowing Base” means, for each
calendar quarter or month, as the case may be, the sum of (A) the product of the
Eligible Accounts Receivable of Pledgor as of the last day of the immediately
preceding calendar quarter, or in the event the Pledgor submits an interim
monthly statement of Eligible Accounts Receivable as provided above, as of the
last day of the immediately preceding calendar month, in each case, multiplied
by 80% and (B) the aggregate amount of cash and cash equivalents of the Borrower
held in a designated blocked account of the Borrower with the Lender or an
affiliate of the Lender (the “Designated Account”). As used in the Loan
Documents, the term “Eligible Accounts Receivable” means all bona fide accounts
receivable generated in the ordinary course of business of the Pledgor;
provided, however, that the term Eligible Accounts Receivable shall not include
any accounts receivable:

(a) that have been invoiced and not paid within 120 days of the due date;

(b) for which any of the actions described in Sections 4.1(e), (h), (i) or
(j) hereof has occurred with respect to the account debtor;

(c) with respect to which the account debtor disputes liability or makes any
claim and Lender and the Borrower reasonably agree that there is a basis for
such dispute (but only up to the disputed or claimed amount);

(d) with respect to which the Pledgor owes the account debtor, but only to the
amount owed (i.e., contra accounts); or

(e) with respect to which the account debtor is an affiliate of the Pledgor, an
officer or director of the Pledgor or any affiliate of the Pledgor, or any
Person having the power or ability to control the Pledgor.

 

1



--------------------------------------------------------------------------------

The Eligible Accounts Receivable shall be determined from the quarterly or (if
applicable) interim monthly accounts receivable aging statement submitted by the
Pledgor pursuant to this Agreement.

Borrower shall have no authority to request or draw any Line of Credit Advance
which, when added to the then outstanding principal balance of the Line of
Credit Loan, would exceed the Available Amount, and Lender shall have no
obligation to fund any Line of Credit Advance which would result in the
Available Amount being exceeded. If at any time the outstanding principal
balance of the Line of Credit Loan exceeds the Available Amount, Borrower shall
within two (2) Business Days (i) pay down the principal balance by no less than
the amount of such excess or (ii) deposit funds into the Designated Account in
an amount at least equal to such excess.

Borrower may withdraw funds from the Designated Account only upon prior written
notice to Lender (a) one time in conjunction with delivery of each accounts
receivable aging statement demonstrating that the outstanding principal balance
of the Line of Credit Loan is less than the Available Amount, (b) in such amount
as would not cause the balance of the Line of Credit Loan to exceed the
Available Amount at that time, and (c) as long as no Event of Default has
occurred and is continuing.

 

2. Reporting Covenants.

2.1 Annual Financial Statements for Guarantor/Pledgor.  Borrower shall ensure
that Evercore LP and Evercore Group L.L.C. shall deliver to Lender annual
financial statements, including balance sheet and income statements, within 180
days after the end of each such entity’s fiscal year, which financial statements
shall be audited by an independent certified public accountant of national
standing (or otherwise reasonably acceptable to Lender).

2.2 Interim Financial Statements for Pledgor.  Borrower shall ensure that
Evercore Group L.L.C. shall deliver to Lender internally prepared quarterly
financial statements (excluding notes thereto), including balance sheet and
income statements (in each case, excluding any notes thereto), within 90 days
after the end of each fiscal quarter, certified by such entity’s chief financial
officer or other officer or representative of such entity acceptable to Lender.
Such quarterly financials shall be delivered for the first three fiscal quarters
of each fiscal year, commencing with the fiscal quarter ended June 30, 2013.

2.3 Accounts Receivable Aging Statement for Pledgor.  Borrower shall ensure that
Evercore Group L.L.C. shall deliver to Lender quarterly accounts receivable
aging statements, substantially in the form delivered to Lender in connection
with the Loan Closing, within 45 days after the end of each fiscal quarter,
certified by its chief financial officer or other officer or representative of
such entity acceptable to Lender.

 

3. Conditions to Closing.

3.1 Documents.  Lender shall have received in form and substance satisfactory to
Lender, the documents listed in the Loan Disbursement Instructions, and an
Accounts Receivable Aging Statement for Evercore Group L.L.C. as of March 31,
2013.

3.2 No Default.  No Default or Event of Default shall have occurred and be
continuing.

 

2